*584Orders, Supreme Court, Bronx County (Howard R. Silver, J.), entered on or about January 26, 2007, March 9, 2007 and April 26, 2007, which, inter alia, held appellant, plaintiffs former attorney, in contempt for failing to turn over his file to plaintiffs successor attorney, authorized the seizure of the subject file, and sentenced appellant to 30 days in prison and a $10,000 fine, unanimously affirmed, with costs.
The finding of contempt and subsequent punishment and seizure order were warranted by appellant’s disobedience of successive court orders unequivocally directing him to turn over his file to plaintiffs new attorney and the resulting prejudice to plaintiffs right to a new trial in this action for maritime wrongful death (10 AD3d 46 [2004]; Judiciary Law § 753 [A] [1]; see McCain v Dinkins, 84 NY2d 216, 226 [1994]). We note that motions by appellant asserting a retaining lien and seeking payment of his fee and disbursements prior to his turning over the file were denied in orders that were not challenged in a timely and proper manner and constitute law of the case. We have considered and rejected appellant’s other arguments.
Motion seeking leave to adjourn appeal and enlarge record denied.
Concur—Saxe, J.E, Friedman, Nardelli and Sweeny, JJ.